Title: To Alexander Hamilton from Jonathan Cass, 14 November 1799
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington  Dela. Novr. 14th 1799
          
          Officers were permitted by a general Order at the westward, when they obtained a furlough to take a Soldier with them in character of a servant, mine has drawn no rations since that period; in conversation with general Wilkinson on the subject at Trenton, he gave it as his Opinion that there will be no impropriety in my drawing his back rations, especially as the soldier is yet with me and has more than two years to serve—your decision Sir, shall determin my conduct.
          I have some domistic concern, which will in the month of December next require two or three days attention in Philadelphia, can I have your permission for that purpose?
          I am Sir, with great respect & esteem, your most obedient Servt.
          
            J. Cass Major 3d  RI.
            Superintending a recruiting party in this State.
          
          Major General Hamilton
        